Case 1:18-cV-00298-CWD Document 10 Filed 01/18/19 Page 1 of 1

UNITEI) STATES DISTRICT COURT
DISTRICT OF [DAHO

Forrn lB. Waiver of Service of Summons
TO: Larry Dana

(name ot` unrepresented plaintift)

l acknowledge receipt of your request thatl waive service of a summons in the action of
Darl& V. Alj€l”tCiO €i§ al (caption ofaction)
which is case number l:lS-cv-ZQS-BLW in the United States
(docket number)
District Court for the District of ldaho. l have also received a copy of the complaint in the action,
two copies of this instrument, and a means by which l can return the signed waiver to you
without a cost to me.

l agree to save the cost of service of a summons and an additional copy of the complaint
in this lawsuit by not requiring that I (or the entity on whose behalf l am acting) be served with
judicial process in the manner provided by Rule 4.

l (or the entity on whose behalf l am acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the court except for objections based on a defect in the
summons or in the service of the summons

l understand that ajudgment may be entered against me (or the party on whose behalf l
am acting) if an answer or motion under Rule 12 is not served upon you within 60 days after

December lO§ 2018, or within 90 days after that date if the request was sent
{date request was sent)
outside the United States.

_///6//@) j/MM

(Date) (Signature)

mM/é /q- Hwé>r'h'S/C fl

(_Printed/Ty'ped Name)

[a~. De,¢)wt\l, A'l‘t‘ofn€~¢ &en ml 1
tofM/Kc`§foh \L A-+¢n c re l

Duty to Avoid Unnecessary Costs of Service of Sunimons:

Rule 4 of t]le Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service of
the summons and complaint A defendant who, after being notified of an action and asked to waive service of a summons, fails to do so
will be required to hear the cost of such service unless good cause be shown for its failure to sign and return the waiver.

lt is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has
been brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or
property. A party who waives service of the summons retains all defenses and objections {except any relating to the summons or to the
service of the Summons), and may later object to the jurisdiction of the court or to the place where the action has been brought.

A defendant who waives service must within the time specified of the waiver form serve on the plaintiffs attorney (or
unrepresented plaintil'l] a response to tile complaint and must also tile a Signed copy of the response with the court. If the answer or
motion is not served within this time, a default judgment may be taken against the defendant. By waiving service, a defendant is allowed
more time to answer than if the summons has been actually served when the request for waiver of service was received.

